GERALD McLAUGHLIN, Circuit Judge
(dissenting).
The appeal here is from the granting of a motion for summary judgment by the District Court. The significant facts are simple and admitted. The union involved, through its president whose authority is conceded, agreed with appellant mine owner that if the latter would reopen its mines (which it had permanently closed) the employee productivity would increase sufficiently to enable the mines owner to meet all its obligations under an existing collective bargaining contract. Relying on that agreement, which clearly modified the underlying agreement requiring appellant to pay royalties to the union’s welfare fund, appellant opened its mines. The employees did not increase their productivity and so enable appellant to pay royalties to the welfare fund. As a result appellant had to shut down its mines. Notwithstanding that situation, the trustees of the welfare fund brought this suit for said royalties and in the face of the above facts, the District Court granted the trustees’ motion for summary judgment.
Both equitable estoppel and oral modification of the 1964 labor contract were urged by appellant in the District Court as defeating the present action. The trial judge held that such oral modification was against public policy on the strength of Lewis v. Harcliff Coal Co., 237 F.Supp. 6, 8 (W.D.Pa.1965). The oral agreement there was prior to the written contract. The decision is no authority to uphold the brazen repudiation of the subsequent oral agreement in this appeal. This Court in Burlesque Artists Assn. v. I. Hirst Enterprises, Inc., 267 F.2d 414 (3 Cir. 1959) affirmed a judgment where the jury had found that there had been a valid subsequent oral addition to the original written labor agreement. This recognition of subsequent oral modification of collective bargaining contracts is viewed as sound in labor arbitration practice. Gertman Co., Inc., 45 LA 30 (Thomas Kennedy Arbitration 1965). Metropolitan Transit Authority, 39 LA 849 (W. Fallon Arbitration, 1965).
The District Court considered that the modification to the original agreement under 29 U.S.C.A. § 186(c) (5) (B) had to be in writing. The majority opinion does not agree with that. It cautiously considers that the statute “is not free from ambiguity”. However, it never does construe it and simply goes on to fashion new law to support this judgment. I think it very clear that Section 302(c) (5) (B) of the L.M.R. Act does not touch the validity of the oral modification before us. In our Bey v. Muldoon, 354 F.2d 1005 (3 Cir. 1966) we affirmed the District Court, 223 F.Supp. 489, in holding regarding § 302(c) (5) (B) that “Reference to the legislative history shows that the Act was intended to prohibit any receipt of money by unions from employers unless the precise use to which the money shall be put is delineated.” Absent a statutory provision that the oral modification involved is required by statute to be in writing that subsequent agreement is itself a valid contract. United Shoe Workers, etc. v. Le Danne Footwear, Inc., 83 F.Supp. 714 (D.Mass.1949).
The District Court not only disposed of the above most substantial controverted issue by summary judgment but also so disposed of appellant’s affirmative defenses of illegality. It is impossible to conjure away the vital fact questions raised. Appellant contended that the Welfare and Retirement Fund clause of the National Bituminous Coal Wage Agreement was illegal under either or both the National Labor Relations Act and The Sherman Anti-trust Act. The District Court opinion concedes that the 1964 Amendment to the Welfare and Retirement Clause of the said Agreement with respect to its 80 cents per ton payment into the Fund by the signatory operator was held to be violative of Section *4458(e) of the National Labor Relations Act. The motion of the union to have the Amendment declared valid was denied by the Board. The finality of the decision of that issue was stated by the District Court as still pending. Confronted by that inescapable situation, the Court disposed of the problem by holding that the plaintiffs’ claim in this suit was not under the 80 cents provision of the Amendment but the older 40 cents provision, stating that “this being so, then the partial or even the entire invalidity of the Agreement would not alter the obligation to pay for the work already performed.” From any reasonable viewpoint such an arbitrary disposal of the 1964 Amendment cannot be accomplished on this summary motion. At the very least appellant is entitled to its day in court to show the intent of the parties with reference to the Amendment. Genuine, substantial questions of fact were presented to the District Court. They called for a trial on the merits of those issues, including the counterclaim of the defendant.